Citation Nr: 0305114	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  01-05 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether that portion of the December 17, 1979, rating 
decision of the agency of original jurisdiction which denied 
entitlement to service connection for a lower back disability 
contained clear and unmistakable error.

2.  Whether new and material evidence sufficient to reopen 
the veteran's claim for entitlement to service connection for 
a lower back disability has been submitted.

(Pursuant to adjudication herein, the issue of the reopened 
claim for service connection for a low back disability will 
be addressed in a later decision.) 



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from April 1978 to 
September 1978.  

This appeal comes before the Board of Veteran's Appeals 
(Board) on appeal from rating decisions of August 2000 and 
October 2001 by the San Juan, the Commonwealth of Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim to reopen the previously disallowed claim 
of entitlement to service connection for a low back 
disability has been obtained and developed.

2.  Service connection for a low back disability was denied 
by the agency of original jurisdiction in a December 1979 
decision on the basis that service medical records did not 
show treatment for or findings indicative of a back injury 
which resulted in a chronic disability. 

3.  The RO's December 1979 rating decision was consistent 
with and supported by the evidence of record and the existing 
legal authority.

4.  The evidence received subsequent to the December 1979 
RO's decision includes evidence reflecting the presence of 
chronic low back disability and a possible relationship 
between the current disorder and the veteran's service.  It 
is not duplicative or cumulative, and it is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.
CONCLUSIONS OF LAW

1.  The December 1979 RO's decision denying entitlement to 
service connection for a low back disability is final.  
38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1979); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  

2.  That portion of the December 1979 rating decision which 
denied service connection for residuals of an injury to the 
lower back was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7105 (West 1991) (formerly 38 U.S.C. 4005); 38 
C.F.R. § 3.105 (1979).

3.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a low back 
disability has been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Clear and Unmistakable Error

The veteran has asserted that he should be entitled to 
service connection for a lower back disability and that the 
RO committed clear and unmistakable error when it denied his 
request for this benefit in December 1979.  He maintains that 
the RO did not take into account certain "buddy" statements 
and post-service hospital treatment reports that were of 
record when it made its December 1979 decision.  He further 
contends that the RO erred when it did not grant service 
connection for a lower back disability on a presumptive 
basis.  

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified of the evidence 
required to substantiate his claim in a rating decision dated 
October 2001 and the March 2002 statement of the case (SOC).  
The Board concludes that the discussions in the rating action 
and the SOC adequately informed the veteran of the evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The 
veteran has submitted numerous statements in conjunction with 
his claim.  VA has not been given notice by the veteran of 
relevant available medical or other evidence that might be 
attained by the VA for the processing of this claim.

Additionally, during course of the appeal, the veteran has 
had the opportunity to explain in detail his contentions.  He 
did so through various written statements.  He was also 
provided the opportunity to testify before the Board and an 
RO hearing officer - an opportunity he declined.  The veteran 
has not suggested or insinuated that other evidence was 
available to support the claim.  The veteran was also 
notified through a discussion of 38 C.F.R. § 3.159 (2002) in 
the SOC of the evidence he needed to supply and what the VA 
would do in order to complete the veteran's application for 
benefits.  Since all relevant evidence has been gathered and 
no evidence has been identified that either the veteran or VA 
could attempt to obtain, there is no need for further 
development.  See Quartuccio v. Principi, No. 01-997 (U.S. 
Vet. App. June 19, 2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly required the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that a remand in this case would 
thus serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has no 
further duty to assist the veteran in the development of 
facts pertinent to this claim, and the Board may decide the 
claim based on the evidence before it.

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a) (2002).  The Untied States Court 
of Appeals for Veterans Claims (Court) has held that a valid 
claim of clear and unmistakable error requires a showing that 
the correct facts, as they were known at the time, were not 
before the adjudicator, or that the legal provisions 
effective at the time were not properly applied.  A mere 
difference of opinion as to the outcome of the adjudication 
does not provide a basis to find that VA committed 
administrative error during the adjudication process.  
Russell v. Principi, 3 Vet. App. 310 (1992) (en banc); Glynn 
v Brown, 6 Vet. App. 523 (1994); Mason (Sangernetta) v. 
Brown, 8 Vet. App. 44 (1995); See, Crippen v Brown, 9 Vet. 
App. 412, 421 (1996) (the Court recognized in Russell, Glynn, 
and Mason that a viable claim of clear and unmistakable error 
must be premised on the RO's clear failure to consider 
certain highly probative evidence in the first instance, and 
not simply request that the Board reweigh or reevaluate the 
evidence reviewed by the RO in the prior final rating 
decision).  

"Clear and unmistakable error" is ". . . undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell, 3 Vet. App. at 313-14.  The error must 
be of fact or of law that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993), en banc review denied, 6 Vet. App. 
162 (1994).  Mere disagreement as to how the facts were 
weighed or evaluated cannot form the basis of a claim of 
clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 
92 (1995).

A determination as to whether an RO decision has clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242 (1994).  To raise 
a valid claim of clear and unmistakable error, a claimant 
must, with some degree of specificity, identify the alleged 
error and provide persuasive reasons why the result would 
have been different but for the alleged error.  Fugo, 6 Vet. 
App. at 44.  A claimant seeking to obtain retroactive 
benefits by proving that VA has made a "clear and 
unmistakable error" has a much heavier burden than that 
placed upon a claimant who attempts to establish his 
prospective entitlement to benefits.  Atkins v. Derwinski, 1 
Vet. App. 228, 231 (1991); Berger v. Brown, 10 Vet. App. 166, 
169 (1997) (A claimant has an "extra-heavy" burden of 
persuasion before the Court in a claim of clear and 
unmistakable error.).

Turning to an analysis of the veteran's case, the Board finds 
initially that the RO's rating decision in December 1979, to 
which the veteran was notified by letter dated in January 
1980, is final since it was not appealed and is accepted as 
correct in the absence of clear and unmistakable error.  
38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1979); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

In the present case, the veteran has argued that his claimed 
injury was verified in 1979 and that the medical records 
showed that the reported in-service injury developed into a 
chronic disability after the veteran was released from active 
duty.  Therefore, sufficient evidence was available to grant 
service connection at the time of the December 1979 rating 
decision according to the veteran.  In the view of the Board, 
these allegations regarding the claimed clear and 
unmistakable error are essentially tantamount to mere 
disagreement as to how the facts were weighed or evaluated by 
the RO.  These general contentions are without merit, for 
purposes of the present claim, because they only advance 
arguments that cannot be considered clear and unmistakable, 
in that they do not conform to the Court's requirement to 
"assert more than a disagreement as to how the facts were 
weighed or evaluated."  Russell, at 313.

In view of all of the above, the Board concludes that the 
portion of the December 1979 rating decision which denied the 
veteran's claim for service connection for a lower back 
disability did not contain clear and unmistakable error.


II.  New and Material Evidence

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45630 (Aug. 29, 2001) (38 C.F.R § 3.156(a)(2002).  This 
amendment to 38 C.F.R. § 3.156(a) applies only to claims to 
reopen a finally decided claim received on or after August 
29, 2001.  Since the veteran's request to reopen his claim of 
entitlement to service connection was filed prior to that 
date, the amended regulation does not apply in the instant 
case.  The Board has considered the provisions of the VCAA in 
its adjudication of the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for a back disability and finds that, given the 
favorable action taken below, no further assistance in 
developing the facts pertinent to this limited issue is 
required at this time. 

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  
Reopening the claim no longer requires a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim as set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

The veteran contends that he is entitled to service 
connection for a low back disability.  He avers that while he 
was in service, he injured his back.  He claims that he 
suffered a back injury while he was in his squad bay, where 
he slipped.  He maintains that he suffered from the injury 
during and since service.  He implies that although he has 
suffered injuries from work-related incidents, said work 
injuries were not the underlying cause of his present 
disability.  He thus contends that service connection for a 
low back disability is warranted.   

As indicated, the veteran was denied service connection for a 
low back disability in an RO decision dated December 1979.  
The RO, in its decision, noted that while the veteran had 
submitted "buddy" statements claiming that the veteran had 
injured his back in service, the service medical records were 
silent for any treatment of or findings indicative of a lower 
back disorder.  It thus denied the veteran's claim.  The 
veteran was notified of that decision but did not perfect his 
appeal; hence, that decision became final.  38 U.S.C. 
§ 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2002). 

When the RO denied service connection in December 1979, the 
RO based its decision on the veteran's service medical 
records, veteran's application for benefits, a VA medical 
examination that was accomplished in November 1979, private 
medical treatment records, and several "buddy" statements.  
Since then, the veteran has submitted written statements, VA 
medical treatment records, and a private physician's opinion, 
undated.  In particular, the Board notes that the opinion 
given by Doctor Moraima Velez possibly links the veteran's 
current lower back disorder with his military service.  

This evidence of an etiological relationship between the 
veteran's current back disability and his military service is 
new.  It was not of record in 1979.  It is so significant 
that, while not dispositive, it must be considered in order 
to decide his claim fairly.  Accordingly, the Board concludes 
that the veteran has submitted evidence that is new and 
material, and the claim for service connection for a low back 
disability is reopened.

Since the claim is reopened, the Board must address the 
merits of the veteran's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  Accordingly, 
the Board will undertake additional development on this issue 
pursuant to the authority granted by 38 C.F.R. § 19.9 (2002).  
When it is completed, the Board will provide notice of the 
development as required by 38 C.F.R. § 20.903 (2002).  After 
giving the notice and reviewing the veteran's response 
thereto, the Board will prepare a separate decision 
addressing the merits of the veteran's claim.





	(CONTINUED ON NEXT PAGE)

 


ORDER

1.  The claim of clear and unmistakable error in the portion 
of the December 17 1979, rating decision denying service 
connection for a lower back disability is denied.

2.  The claim for entitlement to service connection for a low 
back disability is reopened; to this extent, the appeal is 
granted.


	                     
______________________________________________
	J. ANDREW AHLBERG
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


